J-S14021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

KEITH JAMES CANFIELD

                            Appellant                  No. 851 MDA 2015


                   Appeal from the PCRA Order April 22, 2015
             In the Court of Common Pleas of Susquehanna County
              Criminal Division at No(s): CP-58-CR-0000081-2012
                                          CP-58-CR-0000488-2012
                                          CP-58-CR-0000489-2012
                                          CP-58-CR-0000490-2012
                                          CP-58-CR-0000491-2012
                                          CP-58-CR-0000492-2012
                                          CP-58-CR-0000493-2012
                                          CP-58-CR-0000494-2012
                                          CP-58-CR-0000495-2012
                                          CP-58-CR-0000496-2012
                                          CP-58-CR-0000497-2012
                                          CP-58-CR-0000498-2012
                                          CP-58-CR-0000499-2012
                                          CP-58-CR-0000500-2012
                                          CP-58-CR-0000501-2012
                                          CP-58-CR-0000502-2012
                                          CP-58-CR-0000503-2012
                                          CP-58-CR-0000504-2012
                                          CP-58-CR-0000505-2012
                                          CP-58-CR-0000506-2012
                                          CP-58-CR-0000507-2012
                                          CP-58-CR-0000508-2012
                                          CP-58-CR-0000509-2012


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and STEVENS, P.J.E.*
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S14021-16



MEMORANDUM BY PANELLA, J.                              FILED APRIL 18, 2016

      Appellant, Keith James Canfield, appeals pro se from the order denying

his petition pursuant to the Post Conviction Relief Act (“PCRA”) as untimely.

After careful review, we conclude that the PCRA court correctly dismissed

Canfield’s petition, his second, as untimely. We therefore affirm.

      Canfield pled guilty to twenty charges of first-degree felony burglary

and two charges of second-degree felony burglary. Pursuant to a negotiated

plea agreement, the trial court sentenced Canfield to concurrent sentences

on the charges, resulting in an aggregate sentence of imprisonment of 51

months to twenty years, to be followed by ten years of probation.

      Canfield filed a post-sentence motion, which the trial court denied on

January 7, 2013. Canfield did not file a direct appeal, and instead filed a first

PCRA petition on May 7, 2013. The PCRA court appointed counsel to

represent Canfield, but ultimately dismissed his first petition without a

hearing on December 5, 2013.

      On January 28, 2015, Canfield filed the instant PCRA petition. In his

petition, Canfield conceded that this petition was facially untimely, but

asserted that the newly recognized constitutional right exception applied.

See PCRA petition, 1/28/15, at 2. Other than this checkbox allegation,

Canfield did not plead any specifics regarding this timeliness exception.




                                      -2-
J-S14021-16


      In fact, Canfield provides no argument on appeal in support of this

timeliness exception. He does not cite to any case that was decided after his

conviction.

      “Our standard of review of a trial court order granting or denying

relief under the PCRA calls upon us to determine whether the determination

of the PCRA court is supported by the evidence of record and is free of legal

error.” Commonwealth v. Barndt, 74 A.3d 185, 191-192 (Pa. Super.

2013) (citation and internal quotation marks omitted).

      “The PCRA timeliness requirements are jurisdictional in nature and,

accordingly, a court cannot hear untimely PCRA petitions.” Commonwealth

v. Flanagan, 854 A.2d 489, 509 (Pa. 2004) (citations omitted). A petitioner

must file a PCRA petition within one year of the date that the judgment

becomes final. See 42 Pa.C.S.A. § 9545(b)(1). A judgment becomes final at

the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking review. See 42 Pa.C.S.A. §

9545(b)(3).   Canfield pled that the newly recognized constitutional right

exception applied. See 42 Pa.C.S.A. § 9545(b)(1)(iii). A petitioner asserting

a timeliness exception must file a petition within 60 days of the date the

claim could have been presented. See 42 Pa.C.S.A. § 9545(b)(2).

      As noted above, Canfield has conceded that this petition was facially

untimely. However, he has not identified what newly recognized right he is


                                    -3-
J-S14021-16


relying upon. Perhaps unsurprisingly, he also has failed to plead or argue

that he filed this petition within 60 days of the issuance of the opinion

recognizing this right. He therefore failed to establish the jurisdiction of the

PCRA court, and his petition was rightfully dismissed. Furthermore, as the

PCRA court did not have jurisdiction to entertain the petition, we deny

Canfield’s applications for relief as moot.

      Order affirmed. Motions denied. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2016




                                      -4-